Citation Nr: 0912492	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-34 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a heart 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran retired from active duty in February 1974.  He 
served 26 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record reflects that the Veteran's atrial 
fibrillation is productive of more than four symptomatic 
episodes per year confirmed by echocardiogram or Holter 
monitor.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for atrial 
fibrillation have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.104, Code 7010 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the Veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

With respect to the duty to assist, all relevant records 
identified by the Veteran have been obtained, which includes 
VA and private treatment records.  Additionally, the Veteran 
was provided with a VA examination during the development of 
the instant claim.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, VA's assistance obligations are 
satisfied.  

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

By way of background, the Veteran underwent a VA hypertension 
examination in February 2006 in conjunction with his November 
2005 claim for an increased rating for his service-connected 
hypertension.  The corresponding examination report noted 
diagnoses of atrial fibrillation and atrial flutter status 
post cardioversion; biatrial enlargement with an ejection 
fraction of 55 percent; and status post probable trans 
ischemic attack, as well as the examiner's opinion that these 
cardiovascular conditions are secondary to the Veteran's 
service-connected hypertension.   Based on this medical 
evidence, the RO separately granted service connection for 
these conditions in the March 2006 rating decision on appeal, 
and assigned a 10 percent disability rating pursuant to 
Diagnostic Code 7010.  The Veteran contends that the severity 
of his heart condition warrants a higher disability rating.

Under Diagnostic Code 7010, which outlines the rating 
criteria for supraventricular arrhythmias, permanent atrial 
fibrillation (lone atrial fibrillation) or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor is evaluated as 10 percent disabling.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by electrocardiogram or Holter monitor is evaluated as 30 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7010.

The Veteran's medical records reflect a diagnosis of 
paroxysmal atrial fibrillation, as reflected in August 2006 
and January 2007 private treatment records, and that his 
condition has been periodically monitored by both 
electrocardiogram and a Holter monitor.  An April 2008 
private treatment record reflects that the Veteran underwent 
an electrocardiogram at that time that revealed he was in 
atrial fibrillation, with 81 beats per minute.  The record 
also notes that a March 2008 Holter monitor reading revealed 
atrial fibrillation of 49 to 131 beats per minute, with a 
mean of 98 beats per minute.  A May 2008 electrocardiogram 
report reflects abnormal results, noting a finding of atrial 
fibrillation with aberrant conduction or ventricular 
premature complexes.  A Holter monitor reading from later 
that same month revealed atrial fibrillation of 49 to 171 
beats per minute, with a mean of 98 beats per minute.  
Finally, a June 2008 Holter monitor reading reflected atrial 
fibrillation with intermittent ventricular pacing at 47 to 
164 beats per minute, with a mean of 94 beats per minute.

Accordingly, the medical evidence of record reflects that 
five episodes of the Veteran's paroxysmal atrial fibrillation 
were documented by electrocardiogram or Holter monitor within 
a four-month period, as reflected in the March 2008 
electrocardiogram results, the April 2008 Holter monitor 
results, the May 2008 electrocardiogram results, the May 2008 
Holter monitor results, and the June 2008 Holter monitor 
results.  Thus, the Veteran's medical records demonstrate 
that he has more than four episodes of paroxysmal atrial 
fibrillation per year documented by electrocardiogram or 
Holter monitor, and has therefore met the criteria for a 30 
percent rating pursuant to Diagnostic Code 7010.  (While the 
disposition of this appeal has involved the consideration of 
newly submitted evidence, the Board finds that because the 
Veteran has been granted the highest schedular rating within 
the RO-assigned Diagnostic Code, there is no resulting 
prejudice to the Veteran.)  Therefore, the Veteran's appeal 
is granted, and a 30 percent disability rating is assigned.


ORDER

A 30 percent rating for a heart condition is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


